Case: 12-50662       Document: 00512375498         Page: 1     Date Filed: 09/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 16, 2013
                                     No. 12-50662
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WALTER LEONARDO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:09-CR-1079-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Walter Leonardo pleaded guilty to illegally reentering the United States
after deportation.        The district court sentenced him to 46 months of
imprisonment and three years of supervised release. Leonardo has appealed,
contending that the district court did not adequately explain its reasons for
imposing supervised release and that the imposition of a term of supervised
release does not advance the goals of 18 U.S.C. § 3553(a).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50662   Document: 00512375498     Page: 2   Date Filed: 09/16/2013

                                No. 12-50662

      Because Leonardo has been released from prison and deported to
Guatemala, however, his appeal is moot, see United States v. Rosenbaum-Alanis,
483 F.3d 381, 383 (5th Cir. 2007), and accordingly is DISMISSED.




                                      2